DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2018/0312687 A1), in view of Reesink (US Patent 6,800,773), in view of Machine Design (NPL 2015), in view of Plate Heat Exchanger (NPL Wikipedia, 2014), in view of Chemical Kinetics (NPL Wikipedia, 2015), and further in view of Mitchell (US 2006/0229476).
With regards to claim 1, Alvarez (US 2018/0312687 A1) teaches a hydrogen peroxide vapor detoxifying system (Title, abstract), comprising: a hydrogen peroxide vapor suction unit (Figure 2 Mass flow controller MFC 1 and Pressure regulator; Paragraph [0070]) configured to suck a hydrogen peroxide 
Regarding the limitation that there is a honeycomb, and that there is a preheater accommodated in the housing disposed before the honeycomb structure in a direction of sucking of the vapor: Reesink (US Patent 6,800,773) teaches a honeycomb structure (Fig. 1 monolith 2) with a preheating element (Fig. 1 preheating section 3) being disposed before the honeycomb structure, inside the housing (Feed is introduced at 4, evident from figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the heater 126 taught by Alvarez with the preheating section 3 taught by Reesink, and to incorporate the monolith structure as a catalyst into the system taught by Alvarez to arrive at the claimed invention. One would have been motivated to do so as the simple substitution or combination of prior art elements to achieve 
Regarding the limitation that the preheater includes at least three preheating plates disposed to be spaced apart from each other and parallel to a direction of sucking of hydrogen peroxide to maximize contact areas between the preheating plates and vapor: Machine Design (NPL 2015) teaches that convection heaters can comprise more than 3 parallel plates disposed parallel to a direction of flow in order to heat said flow (Convection section, picture of radiator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least 3 parallel plates into the pre-heater in the device for removing hydrogen peroxide taught by Alvarez in view of Reesink and further in view of Reesink to arrive at the claimed invention. One would have been motivated to do so as the combination of prior art elements according to known methods to achieve the predictable result of pre-heating a catalytic process is prime facie obviousness. See MPEP 2143(1)(A) for more details. Furthermore regarding more specifically the limitation that the plates are disposed so as to maximize contact areas between the plates: Plate Heat Exchanger (NPL Wikipedia, 2014) teaches that heating plate surface area affects at least the rate of heat transfer and also the size of the heat exchanger (Paragraph 2 and 4), particularly in that a larger plate surface area increases the rate of heating. Therefore it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating plates taught by Alvarez in view of Reesink in view of Machine Design such that the plates are disposed to maximize contact between the plates and vapor. One would have been motivated to do so in order to accelerate heating and to be able to deploy a smaller and more efficient preheater.
Regarding the limitation that the vapor is heated to between 50-70 degrees Celsius: Alvarez acknowledges the importance of temperature in the successful operation of the process (Paragraphs [0007], and [0011]) and Chemical Kinetics (NPL Wikipedia, 2015) teaches that reaction temperature is 
Regarding the limitation directed towards the pressure drop: Mitchell (US 2006/0229476) teaches that monolith catalysts in particular have the advantages of low pressure drops, allowing them to operate at high fluid velocities allowing for higher mass transfer, mixing, and process output. Therefore the pressure drop is established as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Alvarez such that the pressure drop through the unit is between 12 and 24% to arrive at the claimed invention. One would have been motivated to do so to allow for a higher process throughput, better mixing and mass transfer, in order to arrive at an improved process by optimizing the pressure drop. There exists a motivation for ordinary artisans to optimize result effective variables. See MPEP 2144(II)(A)(B) for more details.
With regards to claim 2, Alvarez further teaches the vapor suction unit further includes a control unit (Figure 2 Mass flow controller MFC 1 and Pressure regulator; Paragraph [0070]) configured to adjust a sucked amount of the hydrogen peroxide vapor (The MFC and pressure regulator are well capable of performing the claimed function and reasonably expected to do so, Paragraph [0070]).
With regards to claim 4 Alvarez further teaches the housing further includes: a sensor configured to measure temperature of the preheater (Figure 1 thermocouple 134; Paragraph [0042]); 
With regards to claim 12, Alvarez further teaches a hydrogen peroxide vapor decomposition efficiency of the hydrogen peroxide vapor detoxifying system is 99.26% or more (Paragraph [0043]). The claimed range of greater than 99.26% or more is anticipated or at least overlapped by or with the at least about 99% or 99.5% removal efficiency taught by Alvarez. If it should be found that the claimed numerical range is not specific enough to anticipate the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the efficiency to be between 99.26 and 99.49% as taught by Alvarez to arrive at the claimed invention. One would have been motivated to do so because a case of prime facie obviousness exist where the claimed numerical range overlaps with or lies inside an existing one in the art. See MPEP 2144.05(I) more details.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable Alvarez (US 2018/0312687 A1), in view of Reesink (US Patent 6,800,773), in view of Machine Design (NPL 2015), in view of Plate Heat Exchanger (NPL Wikipedia, 2014), in view of Chemical Kinetics (NPL Wikipedia, 2015), and further in view of Mitchell (US 2006/0229476) as applied to claim 1-2, 4, and 12 above, and further in view of McCool (Pub. No. US 2014/0219878 A1).
With regards to claim 7, Alvarez in view of Reesink, in view of Machine Design, in view of Plate Heat Exchanger, in view of Chemical Kinetics, and further in view of Mitchell teaches all the limitations of claim 1. Alvarez in view of Reesink, in view of Machine Design, in view of Plate Heat Exchanger, in view of Chemical Kinetics, and further in view of Mitchell appears to be silent with regards to a plurality of honeycomb structures arranged in series.
McCool (Pub. No. US 2014/0219878 A1) teaches a catalytic reactor for treating process gases (Title, Abstract) with a second monolith (Figure 3D first and second monoliths 231 and 232; Paragraph 
With regards to claim 8, Mccool further teaches the honeycomb structure has a cylindrical shape (Evident from figure 2) and includes a structural part disposed in the cylindrical honeycomb structure in a mesh form (Further evident from figure 2, also inherent to monolith catalysts). This feature has already been incorporated into the primary reference and proven obviousness. Therefore no further analysis is necessary and all the limitations of the claim are met.

Claim 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2018/0312687 A1), in view of Reesink (US Patent 6,800,773), in view of Machine Design (NPL 2015), in view of Plate Heat Exchanger (NPL Wikipedia, 2014), in view of Chemical Kinetics (NPL Wikipedia, 2015), in view of Mitchell (US 2006/0229476), further in view of McCool (Pub. No. US 2014/0219878 A1) as applied to claims 7-8 above and further in view of Tadao (JPH11348922A) (Translation attached).
With regards to claim 9, Alvarez in view of Reesink, in view of Machine Design, in view of Plate Heat Exchanger, in view of Chemical Kinetics, in view of Mitchell, and further in view of McCool teaches all the limitations of claim 8. McCool further teaches that coating a structural part is a suitable way to fix a catalyst (Paragraph [0048]), but appears to be silent with regards to the limitation that the structural part is coated with platinum.
Tadao (JPH11348922A) teaches that platinum is a suitable material to coat a catalyst with in order to decompose hydrogen peroxide (Abstract, Paragraphs [0003], [0019]-[0021]). It would have 
With regards to claim 14, McCool further teaches that coating a structural part is a suitable way to fix a catalyst (Paragraph [0048]), but appears to be silent with regards to the limitation that the structural part is coated with iron oxide.
Tadao (JPH11348922A) teaches that iron oxide is a suitable material to coat a catalyst with in order to decompose hydrogen peroxide (Abstract, Paragraphs [0003], [0019]-[0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Alvarez such that the structural part is coated with iron oxide as taught by Tadao to arrive at the claimed invention. One would have been motivated to do so in order to select an appropriate catalytic material to decompose hydrogen peroxide. The combination of familiar prior art elements according to known methods to arrive at the predictable result of an operable catalytic component is prime facie obviousness. See MPEP 2143(I)(A) for more details.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2018/0312687 A1), in view of Reesink (US Patent 6,800,773), in view of Machine Design (NPL 2015), in view of Plate Heat Exchanger (NPL Wikipedia, 2014), in view of Chemical Kinetics (NPL Wikipedia, 2015), in view of Mitchell (US 2006/0229476), further in view of McCool (Pub. No. US 2014/0219878 A1) as applied to claims 7-8 above and further in view of Hatakeyama (Pub. No. US 2019/0078477 A1).

	Hatakeyama (Pub. No. US 2019/0078477 A1) teaches catalytic purifier (Title, Abstract) comprising a honeycomb with a ring disposed at an outer circumference of the cylindrical honeycomb (Figures and 3 Retaining member 13; paragraph [0009]) structure to fix the honeycomb structure in the housing (Paragraph [0009]).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the retaining member 13 taught by Hatakeyama in the device for removing hydrogen peroxide taught by Alvarez to arrive at the claimed invention. One would have been motivated to do so to retain the cylindrical honeycomb in the housing (Hatakeyama paragraph [0009]). Furthermore the combination of familiar prior art elements according to known methods to achieve the predictable result of retaining a honeycomb catalyst in a housing is prime facie obviousness. See MPEP 2143(I)(A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2018/0312687 A1), in view of Reesink (US Patent 6,800,773), in view of Machine Design (NPL 2015), in view of Plate Heat Exchanger (NPL Wikipedia, 2014), in view of Chemical Kinetics (NPL Wikipedia, 2015), and further in view of Mitchell (US 2006/0229476) as applied to claims 1-2, 4, and 12 above and further in view of Hill (Pub. No. US 2009/0087921 A1).
With regards to claim 11, Alvarez, in view of Reesink, in view of Machine Design, in view of Plate Heat Exchanger, in view of Chemical Kinetics, and further in view of Mitchell teaches all the limitations 
	Hill (Pub. No. US 2009/0087921 A1) teaches a filter 114 for removing contaminants in the outflow of a catalytic hydrogen peroxide destroyer 94 (Figure 1; Paragraph [0038]).It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to include the filter 114 taught by Hill in the hydrogen peroxide vapor discharging unit taught by Alvarez. One would have been motivated to do so to remove leftover contaminants from the effluent.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2018/0312687 A1), in view of Reesink (US Patent 6,800,773), in view of Machine Design (NPL 2015), in view of Plate Heat Exchanger (NPL Wikipedia, 2014), in view of Chemical Kinetics (NPL Wikipedia, 2015), and further in view of Mitchell (US 2006/0229476) as applied to claims 1-2, 4, and 12 above ERIKS (NPL 2016).
With regards to claim 13, Alvarez further teaches there are couplers 108 (Fig. 1) included at each edge of the housing (Paragraph [0036]), but appears to be silent with regards to a sealing silicone in these couplers.
ERIKS (NPL 2016) teaches that silicone O-rings have superior temperature resistance, as well as resistance to chemicals as well as UV radiation and ozone. (“Why Silicone O-rings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include silicone O-rings taught by ERIKS in the couplers taught by Alvarez to arrive at the claimed invention. One would have been motivated to do so to successfully link the housing to other components with great temperature and chemical resistance.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
Applicant’s remarks directed towards the newly added limitations in claim 1 are not persuasive as any alleged deficiencies of the prior art have been remedied by the incorporation of the newly cited Machine Design. Applicant’s arguments on pages 9-11 directed towards temperature not being sufficiently established as a result-effective variable that an ordinary artisan could have optimized in order to arrive at the claimed invention are found to be not persuasive. A variable is a result-effective variable if it is found to affect or control a result or outcome in any way that could be considered desirable to an ordinary artisan. The fact that the prior art teaches some other reason for optimizing the variable that is different than Applicant's does not disprove that the variable is a result-effective one. Furthermore the examiner herein asserts that a person having ordinary skill would be well aware of the dangers of heating a flammable gas and would reasonably understand the materials they intend to work with and would not simply optimize a process or apparatus to heat the gas to some unbounded upper temperature and finds Applicant’s arguments that the prior art only teaches an optimization in view of the goal of optimizing chemical kinetic performance not persuasive. The range claimed by applicant is not on the record as being proven critical and therefore an ordinary artisan could have utilized routine experimentation in order to arrive at said range with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./               Examiner, Art Unit 1799          

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796